Title: To James Madison from William C. C. Claiborne, 16 June 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


16 June 1804, New Orleans. “I have the Honour to enclose you an estimate of the expense which will attend the support of the Government of the Orleans Territory for one year ensuing the 1st of October next.
“The Council being appointed by the President, and their ⅌ diem allowance fixed by a Law of Congress, I have supposed their pay would be drawn from the Treasury of the United States; but I presume all incidental expences of the Legislature, such as Clerk hire, printing, Stationary &c &c will be defrayed by the Territory.
“I fear the estimate for the contingent fund will have the appearance of extravagance, but from my personal observations, I am persuaded the expenditures I have enumerated must necessarily be made. In the organization of the Government, dispatches must frequently be forwarded into the interior of Louisiana, and until cross Post Roads are established, private expresses must be resorted to. The Provision for a Private Secretary to the Governor, or, an Assistant Clerk to the Secretary of the Territory, I considered as necessary: It seems to me that the permanent Governor, will have for the first year, more business than himself and the Territorial Secretary can possibly discharge: I at present employ in my Office two Gentlemen the one at the rate of 750$ ⅌ Annum and the other at 600$, but from the high price of Boarding and every thing else in this City, I am sensible, that more Economy than justice has been exercised in the allowance made them; I have therefore mentioned 800$ ⅌ Annum as compensation for a private Secretary to the Governor. With respect to the Charges for Stationary &c I will observe that this expense will not be so great after the first year; I have procured some Office Furniture (at the public expense) which will be transferred to my Successor; but by no means a Sufficiency for the comfortable accomodation of the permanent Governor and Secretary. I have presumed that the apartments in the Governors house, which I now occupy as offices will remain so appropriated, or otherwise the allowance for Office rent must at least be 600$ ⅌ Annum for I believe the use of a convenient office could not be procured for a less sum. The necessity for an Interpreter of the French and Spanish languages you will no doubt readily perceive: The Gentleman I have employed in that character is allowed 60$ ⅌ month, and I do not believe the services of a capable Interpreter could be procured on better Terms.”
